Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Remarks filed February 4, 2022.
Claims 1-13, 15-19, 23, 24, and 26-34 are pending in the instant application.
Accordingly, claims 1-13, 15-19, 23, 24, and 26-34 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The following rejections are maintained by the Examiner:
The rejection of claims 1-4, 7-10, 15-19, 23, 24, and 26-33 on the grounds of non-statutory obviousness type of double patenting as allegedly being unpatentable over claims 42-75 of U.S. Patent No. 10,208,307 (hereinafter, “the ‘307 Patent”).

The rejection of claim 34 on the grounds of non-statutory obviousness type of double patenting as allegedly being unpatentable over claims 1 and 5 of the ‘307 Patent.

The rejection of claims 2, 5, and 6 on the grounds of nonstatutory obviousness- type double patenting as being unpatentable over claims 42-75 of the ‘307 Patent in view of Vinik et al. (Journal of the Peripheral Nervous System, Vol. 19, ABSTRACT; hereinafter “Vinik et al.”).

The rejection of claims 1 and 11-13 on the grounds of nonstatutory obviousness- type double patenting as being unpatentable over claims 42-75 of the ‘307 Patent in view of Ando et al. (Orphanet Journal of Rate Diseases, 2013 Vol. 8: pages 1- 18; hereinafter “Ando et al.”).

The rejection of claims 1-4, 7-10, 15-19, 23, 24, and 26-33 on the grounds of non-statutory obviousness-type double patenting as being allegedly unpatentable over claims 1-28 of U.S. Patent No. 10,683,501 (hereinafter, “the ‘501 Patent’).

The rejection of claims 2, 5, and 6 on the grounds of non-statutory obviousness type double patenting as being allegedly unpatentable over claims 1-28 of the ‘501 Patent in view of Vinik et al.

The rejection of claims 1 and 11-13 on the grounds of non-statutory obviousness- type double patenting as being allegedly unpatentable over claims 1-28 of the ‘501 Patent in view of Ando, et al.




Response to Arguments
	In response to these rejections, Applicants traversal is two-fold and firstly argues that the Office Action has failed to point to any teaching in the claims or the specification of the ‘307 Patent or the ‘501 Patent which would impel one of ordinary skill in the art to combine the teachings of the references in order to arrive at the presently claimed invention. 
	Applicants assert that Claims 1 and 2 of the present invention, and claims dependent therefrom, are generally directed to methods of treating a human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease (claim 1, and claims dependent therefrom) or methods of improving at least one indicia of neurological impairment or quality of life in a human subject suffering from a TTR-associated disease or at risk for developing a TTR associated disease (claim 2, and claims dependent therefrom), which include administering to the subject a specific fixed dose of about 25 mg of a double stranded RNAi agent having a specific combination of nucleotide sequences and nucleotide modifications and a specific timing of administration of the double stranded RNAi agent of about once every three months.
	Applicant submits that, although the ‘307 Patent and the ‘501 Patent describe and enable the full breadth of the embodiments disclosed and claimed therein, the claims of the ‘307 Patent and the ‘501 Patent fail to render the claimed invention obvious because, in the present case, there was not a finite number of identified, predictable potential solutions to the recognized need or problem; and one of ordinary skill in the art could not have pursued the known potential solutions with a reasonable expectation of success.
	Applicants argue that in order to reject a claim as being obvious in view of a cited reference, Office personnel must articulate, inter alia, (a) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; and (b) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Applicants direct the Examiner to the Examination Guidelines for Determining Obviousness Under 35 U.S.C. § 103 in view of the Supreme Court Decision in KSR International Co. v. Teleflex Inc
	Applicant submits that these requirements have not been met in the present case since both the ‘307 Patent and the ‘501 Patent teach a wide range of doses, both weight-based and fixed doses, and a wide range of administration schedules, which amounts to at least 20,000 different combinations of potential doses and timings of administration from which one of ordinary skill of art would have to select.  Applicants argue that based on this large genus encompassing a large number of permutations of possible doses and timing of administration, one of ordinary skill in the art would not have been motivated nor would have reasonably expected to select the specific fixed dose (i.e., about 25 mg), the specific timing of administration (i.e., about once every three months), let alone the specific fixed dose in combination with the specific timing of administration (i.e., about 25 mg about once every three months) required by the claims presented herein.
	Furthermore, Applicants argue that there is no teaching or suggestion in the claims or the specification of the ‘307 Patent or the ‘501 Patent that would provide one of ordinary skill in the art with a reasonable expectation of success that administration of the same specific dose to every subject, regardless of their weight (i.e., a fixed dose of about 25 mg about once every three months), would effectively, potently and durably inhibit TTR protein levels in human subjects, such as subjects suffering from a TTR-associated disease or at risk for developing a TTR-associated disease, as demonstrated in the working examples of the specification.  Applicants assert that these discoveries were surprising and could not have been predicted based on the claims of the ‘307 Patent or the ‘501 Patent.
	Applicants rely on M.P.E.P. § 2144.08 and assert that the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness.  Applicants argue that although the claims of the ‘307 Patent and the ‘501 Patent may generically cover the methods claimed herein, those claims fail to teach or suggest administering the specific fixed doses of the claimed double stranded RNAi agents to a subject, or the specific timing of administration of the claimed double stranded RNAi agents to a subject, let alone administering the specific fixed doses of the claimed double stranded RNAi agents to a subject in combination with the specific timing of administration of the double stranded RNAi agents which are required by the claims.
	Applicants further argue that the secondary references relied on by the Examiner, Vinik et al. and Ando et al., fail to make up for the deficiencies in the claims of the ‘307 Patent and the ‘501 Patent since there is no teaching or suggestion in these references regarding the claimed dose or timing of administration.
	In view of the above, Applicants assert that the claims of the ‘307 Patent, the ‘501 Patent, Vinik et al., and Ando et al., either alone or in combination, fail to teach or suggest all of the limitations of the claimed invention and, thus, fail to render the claimed invention obvious. 
	Applicant’s first argument has been fully considered by the Examiner but is not found persuasive because while the ‘307 Patent and the ‘501 Patent may teach a wide range of doses, both weight-based and fixed doses, and a wide range of administration schedules, the specific fixed dose of “about 25 mg” is explicitly recited in both Patents.  Furthermore, both Patents explicitly recite that the administration may be repeated every three months.  In fact, the ‘307 Patent and the ‘501 Patent are very explicit in disclosing:
In certain embodiments, the RNAi agent is administered to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months (i.e., once a quarter).

	Furthermore, although the ‘307 Patent and the ‘501 Patent may teach a wide range of doses, both weight-based and fixed doses, and a wide range of administration schedules, amounting to at least 20,000 different combinations of potential doses and timings of administration from which one of ordinary skill of art would have to select, the Examiner would like to point out that the at least 20,000 different combinations is indeed a finite number, where each of the 20,000 different combinations are identified and predictable and therefore obvious to try in view of KSR.  In other words, the at least 20,000 is a finite number of identified, predictable solutions that could be used alone or in combination to render the fixed dose and specific timing of administration of the claimed invention obvious.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp, during the course of routine optimization and experimentation.
	The person of ordinary skill would have had a reasonable expectation of success in formulating the specific fixed doses of the claimed double stranded RNAi agents to a subject in combination with the specific timing of administration of the claimed double stranded RNAi agents to a subject as recited in the present invention because the ‘307 Patent and the ‘501 Patent both taught the successful administration of dsRNAi at fixed doses and administration times and with positive results of treating a subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease.  See Figures, for example.  
Also, Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  
	Secondly, Applicants argue that the evidence of unexpected results further demonstrates the non-obviousness of the claimed invention.  Applicants submits post-filing date evidence demonstrating the unexpected results achieved when the invention is put to practice.  Applicants direct the Examiner to Figures 1-4 filed with the response mailed February 4, 2022.  
	Applicants submit that the unexpected and improved properties associated with the claimed methods of administering the same specific fixed dose (i.e., about 25 mg about once every three months) of the indicated double stranded RNAi agents to each and every human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease regardless of the weight of the subject, include significantly reducing TTR protein formation as well as simplifying the burden of accurate calculation of sufficient weight based doses of the double stranded RNAi agents that must be determined each and every time they are administered to a subject which may result in fewer adverse events, e.g., overdose or death; and simplifying treatment of such subjects by, e.g., patients, doctors and parents, and resulting in a significant improvement in neurological impairment and quality of life of such subjects, e.g., improvement in an indicia of neurological impairment.
	In summary, Applicants argue that the ‘307 Patent, the ‘501 Patent, Vinik et al., and Ando et al., either alone or in combination, fail to teach or suggest all of the limitations of the claimed invention and, thus, fail to anticipate or render the claimed invention obvious. Moreover, based on the superior and unexpected and advantageous properties of the methods of the invention detailed above, the non-obviousness of the claimed invention is clear. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection.
	Applicant’s second argument has been fully considered by the Examiner but is not persuasive.  Also, the post-filing date evidence of Figures 1-4 as submitted in the response filed February 4, 2022 has been considered, but is not sufficient to overcome the present rejections because as noted above, the ‘307 Patent and the ‘501 Patent render obvious the claimed methods of administering the specific fixed dose (i.e., about 25 mg about once every three months).  For further explanation, see the explicit teachings of the ‘307 Patent and the ‘501 Patent above (and below).  Also, see the KSR obvious to try argument discussed supra and In re Aller, 105 USPQ 23.
	The ‘307 Patent and the ‘501 Patent are explicit in teaching:
In certain embodiments, the RNAi agent is administered to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months (i.e., once a quarter).

	There is nothing surprising or unexpected about using the specific dose in combination with the specific administration timing as recited and required in the present claims, given the explicit disclosure above by the ‘307 Patent and the ‘501 Patent.
Therefore, for the reasons discussed above, the rejections are maintained.  The claims of U.S. Patent No. 10,208,307 and 10,683,501 in view of Vinik et al. and Ando et al. overlaps in scope and fully embraces that which is claimed in the present invention.  
Terminal disclaimers disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,208,307 and 10,683,501 are required.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635